Allen, J.
It was necessary for the plaintiff to prove that he paid the money at the defendant’s request, express or implied. Mansfield v. Edwards, 136 Mass. 15. Circumstantial evidence was competent for this purpose. He introduced evidence tending to prove that he paid for a certificate of one share of stock in a base-ball company, which was issued in the name of the defendant; that the defendant requested or ratified this act; that the defendant availed himself of the privileges of a stockholder at various times by occupying a seat as a stockholder among those which were reserved exclusively for stockholders, for invited guests from out of town, and for representatives of the press.
In view of the defendant’s denial that he attended the games, or ever became a stockholder, or that the plaintiff advanced any money for him, this evidence was competent. It certainly was not decisive, and was open to explanation; but if unexplained, it had some legitimate tendency to support the plaintiff’s claim.

Exceptions overruled.